Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remark
This Office action has been issued in response to communication made on 04/11/2022. 

Terminal disclaimer
       The terminal disclaimer filed on 04/11/2022 is approved hence the double patenting rejection is withdrawn. 

Allowance
Claims 1, 3-8, 10-15 and 17-21 are allowable.

Reason for Allowance
Independent claims 1, 8 and 15 are allowable because the cited arts of record do not explicitly disclose, teach, or suggest the following limitations content management (in combination with all other features in the claim),       
maintaining, by a snapshot management system, a snapshot volume tree for a storage volume of a storage system, wherein the snapshot volume tree comprises a data structure which comprises a plurality of snapshot volume nodes corresponding to respective ones of (i) a root volume and (ii) multiple snapshots related directly or indirectly to the root volume, wherein the snapshot volume nodes comprise respective longevity ranking values, wherein the longevity ranking value of a given snapshot volume node comprises a numeric value which represents an  a likelihood of the given snapshot volume node not being selected for deletion as compared to other snapshot volume nodes in the snapshot volume tree, as indicated by their respective longevity ranking values; deleting, by the snapshot management system, a snapshot volume node from the snapshot volume tree in response to a snapshot delete command; determining, by the snapshot management system, a set of candidate snapshot volume nodes within the snapshot volume tree which can assume ownership of uniquely-written data that is owned by the deleted snapshot volume node, wherein the determined set of candidate snapshot volume nodes comprises snapshot volume nodes within the snapshot volume tree which are readers of the uniquely-written data owned by the deleted snapshot volume node; evaluating, by the snapshot management system, the longevity ranking values of the candidate snapshot volume nodes; selecting, by the snapshot management system, a snapshot volume node from the set of candidate snapshot volume nodes to assume ownership of the uniquely-written data of the deleted snapshot volume node, based on the evaluation of the longevity ranking values; and modifying metadata of the selected snapshot volume node to transfer the ownership of the uniquely-written data from the deleted snapshot volume node to the selected snapshot volume node.


Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the issue
fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for
Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAREK CHBOUKI whose telephone number is (571)270-3154.  The examiner can normally be reached on Mon-Fri 8:00 am to 6:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached at 571-2701760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAREK CHBOUKI/             Primary Examiner, Art Unit 2165                                                                                                                                                                                                        5/6/2022